SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 19, 2010 SeaBridge Freight Corp. (a Nevada Corporation) 333-140567 71-0822436 (Commission File Number) (IRS Employer Identification Number) 2327 South Dock Street Palmetto, FL 34221 (941) 981-3850 Michael D. Shea 2327 South Dock Street Palmetto, FL 34221 (941) 981-3850 (Telephone number, including area code of agent for service) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01-Other Events SeaBridge Freight Corp. (formerly TrinityCare Senior Living, Inc. OTC BB: TCSR), a leading pioneer in the marine highway industry in the United States, today announced a stand down. ITEM 9.01 – Financial Statements and Exhibits Exhibit EXHIBIT DESCRIPTION Exhibit 99.1 Press Release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TrinityCare Senior Living, Inc. Date: November 19, 2010 By: /s/ Michael D. Shea Name: Michael D. Shea Title: Chairman of the Board 2
